UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2347


LIBBY A. DEMERY,

                Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Secretary of the Army,

                Defendant – Appellee,

          and

KATHERINE ARCHULETA,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-02389-PWG)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Libby A. Demery, Appellant Pro Se.     Alex Gordon, Assistant
United States Attorney, Greenbelt, Maryland, Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Libby    Demery   appeals   the       district   court’s   letter   order

denying her motions for Fed. R. Civ. P. 60(d)(3) relief and for

recusal of the presiding district judge. *            On appeal, we confine

our review to the issues raised in Demery’s informal briefs.

See 4th Cir. R. 34(b).      We have reviewed the record in light of

Demery’s arguments and find no reversible error in the district

court’s conclusion that Demery did not allege fraud on the court

warranting     postjudgment       relief        under     Rule     60(d)(3).

Accordingly, we affirm substantially for the reasons stated by

the district court.       Demery v. McHugh, No. 8:13-cv-02389-PWG

(D. Md. filed Oct. 23, 2015 & entered Oct. 26, 2015).                We deny

Demery’s motion requesting oral argument because the facts and




     *  Demery’s informal briefs also address the court’s
underlying   judgment   dismissing   her   claims   of  unlawful
discrimination, retaliation, and veterans’ preference violations
in hiring, and its denial of Fed. R. Civ. P. 59(e) relief.
Because Demery did not timely appeal those orders, they are not
properly before us. See Fed. R. App. P. 3(c)(1)(B), 4(a)(1)(B),
(4)(A)(iv); Jackson v. Lightsey, 775 F.3d 170, 175-77 (4th Cir.
2014).   Further, insofar as Demery seeks appellate review of a
sanctions request filed with the Department of Justice, such
proceedings are not within this court’s jurisdiction.



                                       3
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4